The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      
DETAILED ACTION
Current Status of Claims  
This action is a response to communication of November 17, 2022. By Amendment of November 17, 2022, the Applicant did not amend any claims. Claims 3-4,6 and 23 were canceled previously. Therefore, claims 1-2, 5, 7-22, and 24-25 remain active in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2022 was filed before the prosecution closes. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on November 17, 2022 have been fully considered but they are not persuasive. Specifically, the Applicant argues that the limitation of claims 1, 15, and 24 “wherein the electrically conductive structure (12) is arranged such that upon movement of the device (10) relative to the surface sensor (20) substantially along the direction of a row (26) or a column (28) of the electrode grid (24), a periodic signal (40) is generated which oscillates orthogonally to the movement of the device (10)” is not shown by the prior art to Weigelt’478. Examiner respectfully disagrees. Firstly, the Applicant emphasize that the Weigelt’478 does not show a “periodic signal” of the instant invention. It should be respectfully noted that the limitation “periodic signal” is quite broad and could be read in light of disclosure as a signal which occurs infrequently or occasionally or sporadic, i.e. not every time, when the claimed device (10) moves relative the surface sensor (20). Applicant on page 11 of the Remarks  argues that the signal presented by Weigelt is not periodic (i.e. not repetitive), but it is repeats every time when relative movement occurs. In addition, the Applicant in paragraphs [0026, 0028] of the Published instant Application 2022/0035505, describes the periodic generated signals being as “cobble, loop, zigzag pattern”, which are quite similar to patterns shown by the prior art. Furthermore, it should be respectfully noted that it is not possible to see the generated signal, just a graphical representation of signal pattern on the surface sensor, which is reflected in the description, but not in claims.  Finally, examiner takes the position that the invention as currently claimed is shown by the prior art of the record. The previous rejection is maintained and made final. 
	  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5, 7-22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Weigelt et al. (WO2018/141478 A1) provided with the Applicant’s IDS of March 15, 2021 and also published as US Patent Publication Application 2020/0117972 A1) in view of Weigelt et al. (WO 2018/141479 A1) further cited as Weigelt et al. (‘479).
	In regard of claim 1, Weigelt et al. disclose a system for generating a periodic signal (40) on a capacitive surface sensor (20), the system comprising a device (10) and an apparatus (22) having a capacitive surface sensor (20) (See at least Figure 1 of Weigelt et al. illustrating the system (22, 10) for generating a periodic signal (16) and apparatus with a capacitive sensor (22)) characterized in that a) the device (10) is a three-dimensional object, the three-dimensional object having a contact surface (50), wherein an electrically conductive structure (12) is disposed at least on the contact surface (50) of the three-dimensional object (See at least Figures 2, 8 of Weigelt et al. illustrating the three-dimensional device (10) having contact surface disposed on contact surface (22) as discussed in paragraph [0131]))  b) the capacitive surface sensor (20) has an electrode grid (24) comprising rows (26) and columns (28) (See Figure 8 of Weigelt et al. illustrating the capacitive surface sensor (20) with an electrode grid (14) as also discussed in paragraph [0021]), and wherein the electrically conductive structure (12) is arranged such that upon movement of the device (10) relative to the surface sensor (20) substantially along the direction of a row (26) or a column (28) of the electrode grid (24), a periodic signal (40) is generated which oscillates orthogonally to the movement of the device (10) (See at least Figures 1-4 of Weigelt et al. illustrating the device (10) having electrically conductive structure (12) which is moved along the direction row or column (20) to generate signal (16) as discussed in paragraphs [0126-0127]).
	However, the reference Weigelt et al. does not specifically show the device being a three-dimensional object as the Applicant illustrated.
	In the same field of endeavor, Weigelt et al. (‘479) disclose the device (10) being of three-dimensional shape as illustrated in Figures 11, 12, 14.
 Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to use device of the shape shown by Weigelt et al. (‘479) with the system of Weigelt et al. in order to provide more comfortable grip to a user.
	In regard of claim 2, Weigelt et al. and Weigelt ‘479 further disclose the system according to the claim 1, characterized in that the period length (42) of the periodic signal (40) correlates with the grid constant of the electrode grid (24) in the capacitive surface sensor (20) (See at least paragraph [0021] of Weigelt et al. discussing that the periodic signal correlates with the grid (rows and columns)).
	In regard of claim 5, Weigelt et al. and Weigelt ‘479 further disclose the system according to claim 1, characterized in that the electrically conductive structure (12) is arranged to define a course of the periodic signal (40) on the capacitive surface sensor (20) with respect to a curve shape, an amplitude (44) and/or an edge shape (See at least Figure 2 of Weigelt et al. illustrating curve shape and Figure 3 with edge shape signals that the electrically conductive structure (12) is arranged to define a course of the periodic signal (16) with respect to a curve shape as discussed in paragraphs [0119-0120]).
	In regard of claim 7, Weigelt et al. and Weigelt ‘479 further disclose the system according to claim 1, characterized in that the electrically conductive structure (12) is adapted to interact with at least two rows (26) and at least two columns (28) of an electrode grid (24) of the capacitive surface sensor (20) (See at least paragraph [0021] of Weigelt et al. discussing that conductive structure is adapted to interact with groups of row/column electrodes).
	In regard of claim 8, Weigelt et al. and Weigelt ‘479 further disclose the system according to claim 1, characterized in that the electrically conductive structure (12) comprises at least two sub-regions having two centroids, which are arranged to generate a touch event in case of overlap with an intersection of the electrode grid (24) and not to generate a touch event in case of no overlap with an intersection of the electrode grid (24), so that upon relative movement of the device (10) substantially along a row or column of the electrode grid (24), a periodic signal (40) is generated by alternately generating a touch event upon alternate superposition of the first or second centroid with intersections of the electrode grid (See at least Figure 23 of Weigelt et al. illustrating conductive structure (12) with sub-regions (1-9) having centroids arranged to generate touch events (20) in case of overlap with grid (14) as discussed in paragraphs [0105, 0163] ).
	In regard of claim 9, Weigelt et al. and Weigelt ‘479 further disclose the system according to claim 1, characterized in that the electrically conductive structure (12) has at least two sub-regions which, depending on the positioning on the electrode grid (24), cover a minimum area of more than 20 % (See at least Figure 23 of Weigelt et al. illustrating number of sub-regions depending to the positing on the electrode grid (24) cover minimum area 20% ).
	In regard of claim 10, Weigelt et al. and Weigelt ‘479 further disclose the system (10) according to claim 1, characterized in that a course of the periodic signal (40) is determined by the interaction of sub-regions of the electrically conductive structure (12) with the electrode grid (24) of the capacitive surface sensor (20) (See at least Figures 2-3 and 23 of Weigelt et al. illustrating sub-regions of the capacitive senor (20) of the electrically conductive structure (12)).
	In regard of claim 11, Weigelt et al. and Weigelt ‘479 further disclose the system according to claim 1, characterized in that the system has a data processing device which is adapted to evaluate the periodic signal (40), the data processing device preferably having installed on it software (‘app’) which comprises commands to evaluate dynamic characteristics of the periodic signal (40) and to compare them with reference data (See at least Figures 2-3 of Weigelt et al. and paragraph [0126] showing and discussing the data device with installed software for evaluating dynamic characteristics of the periodic signal (16) as discussed in paragraphs [0051, 0054, 0055, 0068, 0099] of Weigelt et al.).
	In regard of claim 12, Weigelt et al. and Weigelt ‘479 further disclose the system according to claim 11, characterized in that the dynamic characteristics comprise a period length (42), an amplitude (44) and/or a period duration (See at least paragraph [0108] of Weigelt et al. discussing that dynamic characteristics include periodicity/duration provided by a clock, amplitude as discussed in paragraph [0123])
	In regard of claim 13, Weigelt et al. and Weigelt ‘479 further disclose the system according to claim 11, characterized in that the device (22) including the surface sensor (20) processes the periodic signal as a set of touch events, and software determines dynamic characteristics of the set of touch events (See at least Figure 23 and paragraphs [0051, 0054, 0055, 0068, 0099] of Weigelt et al. discussing dynamic formation of input using the system (10)).
	In regard of claim 14, Weigelt et al. and Weigelt ‘479 further disclose the system according to claim 11, characterized in that the dynamic characteristics comprise start, end, local maxima, local minima, velocities, deflections and/or amplitudes of the touch events (See at least paragraphs [0051, 0054, 0055, 0068, 0099] of Weigelt et al. discussing dynamic formation of input using the system (10)).
	In regard of claim 15, Weigelt et al. and Weigelt ‘479 further disclose a device for generating a periodic signal (40) on a capacitive surface sensor (20) having an electrode grid (24) comprising rows (26) and columns (28), characterized in that the device (10) is a three-dimensional object, wherein the three-dimensional object has a contact surface (50), wherein an electrically conductive structure (12) is present at least on the contact surface (50) of the three-dimensional object, and wherein the electrically conductive structure (12) is arranged such that upon a movement of the device (10) relative to the surface sensor (20) substantially along the direction of a row (26) or a column (28) of the electrode grid (24), a periodic signal (40) is generated which oscillates orthogonally to the movement of the device (10) (See rejection of claim 1 provided above).
	In regard of claim 16, Weigelt et al. and Weigelt ‘479 further disclose the device according to claim 15, characterized in that the electrically conductive structure (12) has a linear shape whose width is 0.5 mm to 8 mm, preferably 1.5 mm to 5 mm (See paragraph [0065] of Weigelt et al. discussing the configuration of the conductive structure which is within of claimed range).
	In regard of claim 17, Weigelt et al. and Weigelt ‘479 further disclose the device according to claim 15, characterized in that the electrically conductive structure (12) comprises at least one line-shaped main element (16) and at least one line-shaped sub-element (18), wherein the main element (16) and the subelement (18) are galvanically connected to each other and preferably enclose an angle of 10° to 80°, more preferably 20° to 60° (See at least Figure 3 of Weigelt et al. and paragraph [0077] discussing galvanic connection of subelements).
	In regard of claim 18, Weigelt et al. and Weigelt ‘479 further disclose the device according to claim 15, surface (50) has a substantially rectangular shape and the main element (16) has an angle of 5° to 45°, preferably 10° to 35° to one of the two edges of the contact surface (50) (See at least Figures 11, 12, 14 of Weigelt et al. (‘479) illustrating the device of rectangular shape with the claimed angles).
	In regard of claim 19, Weigelt et al. and Weigelt ‘479 further disclose the device according to claim 15, characterized in that the electrically conductive structure (12) is arranged on a non-conductive substrate (14) (See at least paragraph [0089] of Weigelt et al. discussing that conductive structure is arranged on a plastic substrate).
	In regard of claim 20, Weigelt et al. and Weigelt ‘479 further disclose the device according to claim 15, characterized in that the electrically conductive structure (12) is present on the contact surface (50) and on at least one side surface (52) of the device (10) (See at least Figure 14 of Weigelt et al. illustrating the device with conductive structure (12) on the surface (22) on one side surface).
	In regard of claim 21, Weigelt et al. and Weigelt ‘479 further disclose the device (10) according to claim 15, characterized in that the device (10) is a package or a folding box (See at least Figures 11, 12, 14 of Weigelt et al. (‘479) and paragraph [0051] of Weigelt et al. discussing folding structure).
	In regard of claim 22, Weigelt et al. and Weigelt ‘479 further disclose the device (10) according to claim 15-21, characterized in that the device (10) is card-shaped object (See at least Figure 15 of Weigelt et al. illustrating the device as a card-shaped object (10)).
	In regard of claim 24, Weigelt et al. and Weigelt ‘479 further disclose a kit for generating and evaluating a periodic signal (40) on a capacitive surface sensor (20) having an electrode grid (24) with rows (26) and columns (28) comprising a) a device (10) which is a three-dimensional object, wherein the three-dimensional object has a contact surface (50), wherein an electrically conductive structure (12) is present at least on the contact surface (50) of the three-dimensional object, and wherein the electrically conductive structure (12) is arranged in such a way that upon a movement of the device (10) relative to the surface sensor (20) substantially along the direction of a row (26) or a column (28) of the electrode grid (24), a periodic signal (40) is generated which oscillates orthogonally to the movement of the device (10) b) software ('app') for installation on a device (22) comprising the surface sensor (20), which comprises commands to determine dynamic characteristics of the periodic signal (40) and to compare them with reference data (See rejection of claims 1, 8, 11 provided above )
	In regard of claim 25, Weigelt et al. and Weigelt ‘479 further disclose a method of generating a periodic signal on a surface sensor (20) comprising the following steps: a) Providing a system according to any one of claims 1-14 comprising a device (10) having an electrically conductive structure (12) and an apparatus having a capacitive surface sensor (20) having an electrode grid (24) comprising rows (26) and columns (28), b) Moving the device (10) relative to the capacitive surface sensor (20) substantially along a row (26) or column (28) while the electrically conductive structure (12) is in operative contact with the surface sensor (20) (See rejection of claim 1 provided above).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692